Citation Nr: 1730209	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  10-00 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating in excess of 40 percent for thoracolumbar spine scoliosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel

INTRODUCTION

The Veteran served in the U.S. Army from August 1977 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a Board hearing in January 2011 before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is contained in the electronic record.

This issue was previously before the Board in March 2014; it was remanded for an additional examination to assess the current severity of his disability, and to obtain ongoing medical records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Historically, the Veteran was granted entitlement to service connection for scoliosis in a September 1999 rating decision with an initial 10 percent rating, effective July 10, 1998.  An August 2002 Board decision found that the Veteran's lumbar spine motion was severely limited and provided an initial 40 percent rating, effective June 9, 1997.  As the Veteran's 40 percent rating for scoliosis has been in effect for more than 10 years, it is protected.  See 38 U.S.C.A. § 1159; 38 C.F.R. § 3.957.

The Board notes that medical records show the Veteran sustained an additional injury to his spine on January 14, 2009 after a rollover motor vehicle accident.  A CT scan in the emergency room showed a minimally displaced fracture involving the right transverse process of L1.  In April 2009, the Veteran filed the current claim for an increased rating for his back disability, and he indicated that his symptoms increased on January 14, 2009.

During his 2011 Board hearing, the Veteran testified that he was seeking additional compensation due to neurological disabilities secondary to his lumbar spine disability.  The Veteran's representative argued that the Veteran had neurological impairments of his lower extremities, and cited a 2009 VA examination report which showed absent deep tendon reflexes in his ankles.  The Veteran described pain that radiated down his legs to his knees and also to his left shoulder.  He also described urinary frequency at night.

A December 2004 VA examination included that the Veteran did not have abnormal neurological findings because he was not able to relax enough for the examiner to assess his deep tendon reflexes.  This examination noted that "range of motion is reported, but it does not appear accurate, because of the guarding;" however, spine range of motion is not contained in the copy of the examination contained in the record.  Although this examination was provided prior to the Veteran's claim for an increased rating it is pertinent to this claim as it was provided prior to his January 2009 intervening injury.  As such, on remand, a copy of this examination should be added to the claims file in case the current copy is incomplete.

Records from January 2009, just after the Veteran's intervening injury, noted that the Veteran had normal sensation and motor function.  In February 2009, the Veteran denied bowel or bladder problems and he had a normal neurological evaluation.  

In May 2009, the Veteran was afforded a fee-basis VA examination.  He was noted to have flexion to 80 degrees.  The examination report only noted that pain was "present," but not the degree at which it began or if the entire range of motion was painful.  The Veteran reported he had dizziness, numbness, weakness and bowel problems due to his spine condition.  On physical evaluation, his lower extremities motor function was normal.  His sensory examination was normal.  The Veteran's bowel functioning was noted to be constipation and was not related to his back injury.  He had normal deep tendon reflexes in his knees, but they were absent in his ankles.  

In March 2010, the Veteran was afforded another VA examination.  The Veteran denied a history of trauma to the spine.  He reported urinary frequency, nocturia, constipation, numbness, paresthesias, and weakness of the leg or foot.  The examiner noted that these symptoms were unrelated to his claimed disability, but did not provide an explanation.  The Veteran stated his low back pain radiated to his hips.  He had forward flexion to 90 degrees without objective painful motion.  He had a normal motor examination, normal muscle tone, and no muscle atrophy.  He also had a normal sensory and a normal reflex examination of the lower extremities.

Treatment records show that in April 2013, the Veteran slipped on a waxed floor at work and sustained an injury to his left knee.  His neurological examination was "nonfocal, including left lower extremity."  X-rays revealed a proximal tibia-fibula fracture and a split depression fracture of his lateral tibial plateau.  He underwent an open reduction internal fixation (ORIF).  He was to remain non weight-bearing on the left leg.  

Following the Board's 2014 remand, the Veteran was afforded another VA spine examination in June 2014.  The Veteran reported tingling in the left lower extremity circumferentially around the entire left thigh to the knee, but not below it.  He also reported greater weakness in his left leg, with the weakness worsening with time.  On examination, he had forward spine flexion to 70 degrees.  He had normal strength in his right lower extremity and left hip flexion, and 4/5 strength in his left lower extremity from the knee to the great toe.   He had muscle atrophy of his left thigh by 1.5 cm compared to the right.  He had normal bilateral deep tendon reflexes and normal bilateral sensory evaluation of his lower extremities.  His straight leg raise tests were negative.  The examiner found that the Veteran did not have any radicular pain or other signs or symptoms due to radiculopathy.  He did not have ankylosis of the spine or any other neurologic abnormalities (such as bowel or bladder problems).  The Veteran used a cane or walker for ambulation due "principally" due to his left leg, from which the Veteran was recovering from a tibial plateau fracture and ORIF.  The examiner was asked to opine as to whether the Veteran's lumbar osteoarthritis was enhanced or aggravated by his service-connected scoliosis.  The examiner noted that "while osteoarthritis is a condition of life, the presence of scoliosis and an altered center axis...and rotation at the ribs and lumbar spine all effect a greater force across the facets and the other posterior weight-bearing elements of the lumbar spine and therefore accelerate this degenerative condition."

In January 2017, the Veteran was again afforded a VA examination.  The examiner noted the Veteran has lumbar spine diagnoses of degenerative arthritis and lumbosacral strain.  He also had a diagnosis of thoracic scoliosis.  The Veteran reported his low back symptoms had progressively worsened over the past 10 years and he currently has chronic daily low back pain with bilateral lower extremity radiculopathy.  His left lower radiculopathy was greater than his right.  He denied bowel, bladder and sexual dysfunction.  The Veteran reported flare-ups of thoracolumbar spine symptoms which resulted in increased pain and stiffness in the spine, and lower extremity radiculopathy.  

On physical examination, the Veteran had forward flexion to 55 degrees.  He had normal strength in his bilateral hip flexion, right knee extension, right ankle plantar flexion, right ankle dorsiflexion and right great toe extension.  He had 4/5 strength in his left flexion and extension from the knee to the great toe.  He had a normal reflex examination bilaterally.  He had a normal sensory examination bilaterally.  He had negative straight leg raise tests.  The examiner diagnosed radiculopathy, with mild intermittent pain, paresthesias, and numbness bilaterally.  The Veteran had no other symptoms of radiculopathy.  He was noted to have bilateral mild sciatic nerve radiculopathy.  He did not have ankylosis of the spine.  He had no other neurologic abnormalities associated with his spine disorders.   

Regarding whether the Veteran's additional diagnoses listed in the 2009 examination were caused or aggravated by his scoliosis, the examiner provided a negative opinion.  The examiner noted that the Veteran had a mild thoracolumbar scoliosis demonstrated on x-rays taken in conjunction with the 2016 examination.  His scoliosis was also minimal on clinical examination.  "This causes some localized thoracolumbar paravertebral muscle discomfort and stiffness.  Since the scoliosis is relatively mild in severity, it is less likely as not that the [lumbar spine osteoarthritis/spondylosis], as well as the chronic lumbar sprain/strain are caused by or aggravated by the service-connected scoliosis.  Additionally, there are no neurological signs or symptoms associated with the service-connected scoliosis."  The examiner's rationale for the opinion that the Veteran's scoliosis did not cause or aggravate his lumbar osteoarthritis/spondylosis or cause neurological symptoms was that his scoliosis was "long-standing" and "had not progressed clinically at all since 1980.  Therefore, the additional [lumbosacral] diagnoses are due to normal aging of the spine."  It was noted that although scoliosis caused localized pain and stiffness, it was "not going to lead to the development of spine [degenerative disc disease/degenerative joint disease] or even chronic strain/sprain, since individuals would adapt to the condition over the years and therefore would not develop any chronic functional disability from the scoliosis."

Currently, the record contains conflicting opinions regarding whether the Veteran's scoliosis aggravated or "accelerated" his degenerative arthritis and lumbosacral strain.  The record also contains a negative opinion (2017) regarding whether the Veteran has neurological disorders secondary to his service-connected scoliosis, and the opinion (2014) that the Veteran did not have thoracolumbar radiculopathy.  Both the 2014 and 2017 examiners did not specifically address how the 2009 injury and fracture of the spine impacted the Veteran's disability picture.  Similarly, the 2017 examiner did not address how the 2013 leg fracture may have impacted the Veteran's left lower extremity evaluation.  Lastly, the Veteran has stated he has upper extremity radiculopathy as a result of his scoliosis, and the examinations have not included physical evaluation of his upper extremities.

The Board observes that 38 C.F.R. § 3.310, the regulation concerning secondary service connection, was amended effective October 10, 2006.  See 71 FR 52744-47, (Sept. 7, 2006).  The intent was to conform the regulation to Allen v. Brown, a U.S. Court of Appeals for Veterans Claims decision that clarified the circumstances under which a Veteran may be compensated for an increase in the severity of an otherwise nonservice-connected condition caused by aggravation from a service-connected condition.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  See 38 C.F.R. § 3.310. The 2014 examiner's opinion that scoliosis "accelerated" degeneration did not comment on a baseline level of severity of osteoarthritis or lumbar sprain prior to any aggravation of scoliosis.

Given the conflicting and incomplete medical opinions regarding the Veteran's spine disorders and any possible neurological complications, the Board will remand for additional opinions following a full review of his medical history, interview, and examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an additional copy of the December 2004 VA spine examination, and associate it with the virtual record.  The current copy of the December 2004 examination does not include range of motion findings although they are referenced within the examination report as having been recorded.

2.  Schedule the Veteran for a VA spine examination with an orthopedist.  Following a review of the Veteran's medical records, the examiner must provide the following opinions:

a.  Is it at least as likely as not (50/50 probability or greater) that the Veteran's service-connected scoliosis caused or aggravated (beyond its natural progression) his other thoracolumbar spine disabilities (to include degenerative arthritis and lumbar strain)?

	i.  If his scoliosis aggravated his lumbar degenerative arthritis and/or lumbar strain, then cite a record which shows the Veteran's baseline arthritis and/or strain prior to aggravation, if possible.

	ii.  Address the conflicting 2014 and 2017 opinions regarding the impact of the Veteran's scoliosis on his other spine conditions.  Include a discussion of his 2009 spine injury.

b.  Does the Veteran have any neurological disorders?  

   i.  For each diagnosed neurological disorder provide an opinion as to whether it is at least as likely as not (50/50 probability or greater) that the neurological disorder is due to his service-connected scoliosis. When discussing any diagnosed neurological disorder address the Veteran's seizure disorder, 2013 left leg fracture, or 2009 spine fracture.  
   
   ii.  Include evaluation of the Veteran's upper extremities, as he testified in 2011 that he had left upper extremity neurological symptoms as well as bilateral lower extremity neurological symptoms.

Provide detailed explanations for all expressed opinions.

3.  Readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




